JOINT MOTION TO DISMISS
On joint motion of plaintiff, Casual Village, Inc. and L. J. One, Inc., L. J. Two, Inc., U. T. Corporation and Sizeler Realty Co., Inc., defendants, appearing herein through Stanley McDermott, Jr. and Robert P. Chatelain, respectively, and on suggesting to the Court that plaintiff and defend*282ants have resolved the issues amicably and hereby request that this suit and the writs filed with the Supreme Court be dismissed.
Considering the joint motion of plaintiff and defendants, IT IS ORDERED that this suit be dismissed.